Citation Nr: 1423594	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to accrued benefits based on entitlement to an increased rating for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to accrued benefits based on entitlement to service connection for a gallbladder condition, sickle cell anemia, stomach cancer and kidney failure.  


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 2000.  He died in June 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota (RO).  The RO determined that the appellant was not entitled to payment of VA benefits, for accrued benefits purposes, based on disabilities of diabetes, kidney failure, stomach cancer, gallbladder condition and sickle cell anemia.  It is noted that the Veteran was service connected for diabetes during his lifetime, but the remaining claimed disabilities were not service connected (although he was service connected for renal stones, but not actual kidney failure).  Thus the accrued issues are characterized in terms of entitlement to an increased rating for diabetes with the remaining disabilities characterized in terms of entitlement to service connection for these disabilities.  The appeal was subsequently transferred to the RO in Sioux Falls, South Dakota.  

The appellant testified before a Decision Review Officer (DRO) at a hearing held in January 2012 and before the undersigned Acting Veterans Law Judge (VLJ) in August 2012 held at the VA Central Office (CO).  Transcripts from both hearings are associated with the claims folder.  

As discussed in further detail below, the appellant's claim for accrued benefits based on the disability of diabetes was previously and finally denied in October 2007 and the claim for accrued benefits based on the disabilities of gallbladder condition and sickle cell anemia was previously and finally denied in December 2007.  As such, the Board is required to determine whether new and material evidence has since been received to reopen the claims.  See 38 U.S.C.A. § 5108  (West 2002); Quattlebaum v. Shinseki, 25 Vet. App. 171 (2012); Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  Accordingly, these issues have been characterized as shown on the title page.


FINDINGS OF FACT

1.  The Veteran died in June 2006; at that time, he did not have a claim pending for entitlement to an increased rating for diabetes or for entitlement to service connection for a gallbladder condition, sickle cell anemia, stomach cancer or kidney failure.

2.  The appellant did not file a claim for accrued benefits until July 2006.

3.  By a decision entered in August 2006, the VA Regional Office (RO) in Louisville, Kentucky, initially denied the appellant's claim for accrued benefits; thereafter actions of the RO treated her subsequent communications as requests for reconsideration submitted within the appellate periods, thereby keeping open her claims for all the enumerated disabilities until a December 2007 determination denied entitlement to accrued benefits for all the enumerated service connection claims, and a July 2008 determination denied entitlement to accrued benefits based on entitlement to an increased rating for diabetes mellitus.  

4.  The appellant did not appeal the December 2007 RO's determination that denied entitlement to accrued benefits, including based on entitlement to service connection for a gallbladder condition, sickle cell anemia, stomach cancer and kidney failure.  

5.  The appellant did not appeal the July 2008 RO's determination that denied entitlement to accrued benefits, including based on entitlement to an increased rating for diabetes mellitus.  

6.  The appellant has submitted additional statements and evidence since the time of the RO's December 2007 and July 2008 decisions in June 2011, including a VA Form I-9 purportedly signed by the Veteran on May 6, 2006, and testimony alleging that he had submitted paperwork to individuals who worked for a service organization prior to his death, however, none of the additional evidence submitted has been shown to have been of record at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The December 2007 RO's determination that denied entitlement to accrued benefits, including based on entitlement to service connection for a gallbladder condition, sickle cell anemia, stomach cancer and kidney failure, is final. 38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156 , 20.200, 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the appellant's claim for accrued benefits including based on entitlement to service connection for a gallbladder condition, sickle cell anemia, stomach cancer and kidney failure. 38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2013).

3.  The July 2008 RO's determination that denied entitlement to accrued benefits, including based on entitlement to an increased rating for diabetes mellitus, is final. 38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

4.  New and material evidence has not been received to reopen the appellant's claim for accrued benefits including based on entitlement to an increased rating for diabetes mellitus.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to accrued benefits based on the disabilities of diabetes, kidney failure, stomach cancer, gallbladder condition and sickle cell anemia.  She has alleged that the Veteran had pending claims for disability benefits based on these disabilities prior to his death.  

Under 38 U.S.C.A. § 5121(a) , accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter referred to as "accrued benefits") and due and unpaid for a period not to exceed two years. 

An application for accrued benefits must be filed within one year after the death of the veteran. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).

In Jones v. West, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that a surviving spouse is entitled to accrued benefits only where a Veteran "had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." 136 F.3d 1296, 1299   (Fed. Cir. 1998).  A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision. Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death. 38 C.F.R. § 3.1000(d)(5) . 

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death. 38 C.F.R. § 3.1000(d)(4).

(The Board notes that the Veterans' Benefits Improvement Act of 2008 amended the law to allow a person eligible to receive accrued benefits, alternatively, to substitute for a claimant in a case where the claimant dies while a claim for VA benefits is pending.  However, the new provision applies only to those cases involving deaths occurring on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013).  Because the Veteran died prior to October 10, 2008, the new provisions are not applicable.)

In a recent precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that a previously denied claim for accrued benefits can be reopened by submission of new and material evidence, even though such evidence is received more than one year after the date of the veteran's death.  See Quattlebaum, supra.  The Court found that 38 U.S.C.A. §§ 5108  and 5121(c), read together, provide that "an accrued benefits claim must be filed within one year after the veteran's date of death pursuant to section 5121(c), and an accrued benefits claim can be reopened upon the presenting of new and material evidence pursuant to section 5108."  Id.  at 174.

Generally speaking, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Quattlebaum, the Court noted that, in the context of an accrued benefits claim, and pursuant to VA's definition of "evidence in the file at date of death," set out at 38 C.F.R. § 3.1000(d)(4) :

[T]here may be circumstances-perhaps rare but certainly possible-where documents are in the [VA's] possession at the date of the veteran's death (and therefore are considered to be in the file at the date of death), yet have never been presented to the Agency decisionmakers.  Any such document submitted to the decisionmaker subsequent to a denial of an accrued benefits claim would qualify as "new" evidence pursuant to 38 C.F.R. § 3.156(a)  ("New evidence means existing evidence not previously submitted to agency decisionmakers"), and might also be material if it (along with evidence previously in the record) "relates to an unestablished fact necessary to substantiate the claim." ("Material evidence ... relates to an unestablished fact necessary to substantiate the claim").  For example, if evidence was in the possession of one RO at the date of death, and the surviving spouse's accrued benefits claim was submitted to and finally denied by another RO without knowledge of the evidence in the possession of the other RO, an accrued benefits claimant may successfully reopen her claim with that evidence, if material.

Quattlebaum, 25 Vet. App. at 175.  Thus, the Court acknowledged that, in order to for evidence to be considered "new and material" for purposes of reopening an accrued benefits claim, it would have to be demonstrated, in part, that such evidence was in VA's possession on or before the date of the Veteran's death.

Turning to the matter of the finality of the RO's prior denial of the appellant's claim for accrued benefits, the appellant filed an original claim for DIC, pension and accrued benefits by a surviving spouse (VAF 21-534) in July 2006.  In August 2006 the RO granted service connection for the cause of the Veteran's death.  The September 2006 notice for the grant of service connection for cause of the Veteran's death included a general denial of entitlement to accrued benefits with a statement saying that there were no open claims pending at the time of the Veteran's death.  This notice also contained notice of her appellate rights.  While the appellate period remained open, the appellant submitted a second VAF 21-534 in September 2006, which contained allegations of the Veteran's death being caused by previous illnesses including the loss of his liver, kidneys and part of his stomach (essentially arguing for a benefit that had already been granted by the RO when it granted service connection for his death).  The appellant also submitted a statement in October 2006 in support of a claim for benefits based on diabetes (for which service connection was already in effect).  Along with this statement she submitted medical records from April 2006 to May 2006, which had not been previously before the RO when it adjudicated her claim in September 2006.  

In an October 2007 rating, the RO treated these submissions as a request for reconsideration of its September 2006 denial of accrued benefits, and adjudicated the matter as a claim for entitlement to an increased rating for diabetes mellitus for accrued purposes only.  The RO denied the claim based on the evidence, including the additional evidence, failing to show evidence of an active claim pending at the time of the Veteran's death.  Notice of this denial was sent later the same month, along with notice of her appellate rights. 

Subsequently, while the appeal period for the October 2007 rating was still open (but after the expiration of the appeal period for the original determination of September 2006 that denied accrued benefits), the appellant submitted a VAF 21-526, Application for Compensation and pension in November 2007, in which she signed the Veteran's name and her name as "POA" and listed multiple disabilities which she alleged were service connected.  In pertinent part the disabilities included a gallbladder condition and sickle cell anemia.  The same month, she also submitted a statement in support of claim (VA 21-4138) alleging multiple factors caused his death including his sickle cell anemia and kidney problems.  Additionally the appellant submitted 2 pages from a VAF 21-526, that contained the Veteran's name and other personal information, but did not reference any claimed disabilities and was unsigned.  The date stamps on this document were from November 2007 and December 2007.  

In December 2007, the RO sent the appellant a determination stating that it had received her claim requesting compensation for several disabilities on the Veteran's behalf and pointed out that no accrued benefits may be paid without a claim pending at the time of the Veteran's death.  It pointed out that the claim for accrued benefits was previously denied in September 2006 and confirmed in October 2007, therefore the RO was taking no further action.  It further pointed out that the October 2007 letter had advised the claimant of her appellate rights.  

Thereafter, the appellant submitted medical evidence from 2004 to 2006 (including duplicates) and a copy of the Veteran's death certificate in July 2008.  With this evidence she submitted a statement in July 2008 requesting additional assistance with a claim she had filed in June 2006 and indicating that his complete records had not been in his file at the time of his death, resulting in benefits due him  not being paid.  These documents were forwarded to the RO by a U.S. Senator in July 2008.  

In July 2008, the RO issued a rating that treated her July 2008 correspondence as yet another request for consideration of her claim for entitlement to an increased evaluation for diabetes mellitus for accrued purposes.  The RO again denied this claim on reconsideration, based on review of the entire file at the time of the Veteran's death, and consideration of the additional evidence.  The RO again pointed out that it found no evidence of a pending claim at the time of the Veteran's death.   

The appellant did not file a notice of disagreement (NOD) within one year either of the December 2007 or July 2008 RO determinations.  See 38 C.F.R. § 20.201 (2013) (defining an NOD as "a written communication . . . expressing dissatisfaction or disagreement with an adjudicative determination . . . and a desire to contest the result . . . ."). Nor did she submit any further evidence purported or shown to have been of record at the time of the Veteran's death, so as to qualify as "new and material" evidence under Quattlebaum. See, e.g., 38 C.F.R. § 3.156(b) ; Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As a result, the RO's decision became final. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See Jackson, supra.

The appellant filed her petition to reopen her previously denied claims in January 2011.  In this claim she specifically alleged entitlement to accrued benefits for diabetes, kidney failure, stomach cancer, gall bladder condition and sickle cell anemia.  Among the evidence submitted in conjunction with this claim was a VA form I-9 purportedly signed by the Veteran and dated May 6, 2006, suggesting that he was appealing claims for multiple disabilities, including in pertinent part kidney failure, gallbladder removal due to persistent pain and sickle cell anemia.  This document contained no date stamp from the VA.  The second page of this document was a photocopy was marked May 5, 2006 and 5/23/06 and stated that an individual with the initials "B.B" was the VA representative.  Again pertinent disabilities listed included gallbladder removal, liver cancer, sickle cell anemia and renal failure.  

Also submitted in conjunction with the January 2011 claim was a photocopy of a November 2004 RO letter informing the Veteran that they were in receipt of his application for benefits.  This letter did not provide any information as to the nature of the claim it received.  

Also submitted in support of her petition to reopen her claims, she testified at her DRO hearing of January 2012, describing that prior to his death the Veteran had paperwork done for him at the hospital by individuals that she initially described as VA representatives, but later in the hearing it was indicated that these individuals worked for a service organization in conjunction with the VA.  She indicated that she was led to believe that the claim had been filed with the VA.     

The Board has reviewed the evidence of record, in light of the applicable laws and regulations, and finds no basis for reopening the appellant's claims.  Simply put, none of the evidence of record-whether received before or after December 2007 (for the accrued claim based on service connection for gallbladder condition, sickle cell anemia, stomach cancer and kidney failure) or July 2008 (for the accrued claim based on increased rating for diabetes)-in any way suggests that the Veteran had a claim for these claimed issues pending at the time of his death.  See, e.g., Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 (1998) (a surviving spouse's claim for accrued benefits is premised on claims that were pending at the time of the veteran's death); 38 C.F.R. § 3.160(c) (2013) (defining a "[p]ending claim" as "[a]n application, formal or informal, which has not been finally adjudicated.").  Nor does the record in any way suggest that any evidence pertaining to the particular unreimbursed medical expenses here at issue was in VA's possession on or before the date of the Veteran's death. 

While she has alleged that the Veteran submitted paperwork with individuals that she initially identified as VA employees, but later as representatives for a service organization in May 2006 shortly before his death, and she has submitted a VA Form I-9 form purportedly signed by the Veteran in May 2006 that pertained to multiple disabilities, including in pertinent part kidney failure, gallbladder removal due to persistent pain and sickle cell anemia, this document was not shown to have been in the VA's possession until she submitted it January 2011, years after his death.  She has not submitted evidence that this document or other pertinent paperwork purportedly submitted on his behalf was ever actually delivered to the VA prior to his death.  Regarding the VA document from November 2004 she submitted which referenced a pending application for benefits, this document did not refer to any of the claimed issues currently on appeal, and is thus not pertinent.  As such, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)).  VA's Office of General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award. VAOPGCPREC 5-2004.


	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has not been received to reopen the appellant's claim for accrued benefits including based on entitlement to service connection for a gallbladder condition, sickle cell anemia, stomach cancer and kidney failure, and the claim is denied.

New and material evidence has not been received to reopen the appellant's claim for accrued benefits including based on entitlement to an increased rating for diabetes mellitus, and the claim is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


